Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the RCE application No. 16/899,980 filed on April 22, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Kim (2019/0051611 A1).
Regarding independent claim 1, Ryu et al. teaches a semiconductor device (Fig. 8) comprising:
a redistribution substrate (11, ¶120);
a plurality of modules (1b(1)) on a first side (upper side) of the redistribution substrate (11), the plurality of modules (1b(1)) being interconnected through the redistribution substrate (11);
a conductive connector (19, ¶120) on the first side (upper side) of the redistribution substrate (11); and
an encapsulant (sealing 14b, 14d(14)) encapsulating the conductive connector (19) and the plurality of modules (1b(1)), the encapsulant (sealing 14b, 14d(14)) extending over a second side (upper side) of the conductive connector (19), the second side facing away from the redistribution substrate (11); and
a shield (15, ¶117) extending through the encapsulant (sealing 14b, 14d(14)) to make physical contact with the conductive connector (19).
Ryu et al. is silent to explicitly disclose wherein the encapsulant encapsulating multiple sides of the conductive connector;
wherein each sidewall of the shield that is located below an uppermost surface of the encapsulant is located directly over the conductive connector and extends away from the conductive connector a same distance.
Kim teaches wherein (Fig. 2), the encapsulant (107, ¶21) encapsulating multiple sides (left/right side surfaces) of the conductive connector (106, ¶21);
wherein each sidewall of the shield (110, ¶21) that is located below an uppermost surface of the encapsulant (107) is located directly over the conductive connector (106) and extends away from the conductive connector (106) a same distance (see inclined distance/height, left and right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim, while forming the conductive connector in the package structure of Ryu et al., and modify the position, in order to cover and shield the upper portions of the encapsulant and the ground pad (¶21) that electrically connected to the ground electrode, and protect the package from electromagnetic wave caused by the chips inside the package (¶30).

9.	Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Kim (2019/0051611 A1) as applied to claim 1 above, and further in view of Han et al. (2018/0277489 A1).
Regarding claim 2, Ryu et al. and Kim teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Kim are silent to explicitly disclose wherein the conductive connector is a conductive pillar.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is a conductive pillar (¶20, ¶29, ¶30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al. while forming the conductive connector of Ryu et al. and Kim, in order to prevent EMI from occurring between the first electronic component 121 and the second electronic component 122 (¶89).
Regarding claim 3, Ryu et al. and Kim teach all of the limitations of claim 2 from which this claim depends.
Ryu et al. and Kim are silent to explicitly disclose wherein the conductive connector is connected to the redistribution substrate through a seed layer.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is connected to the redistribution substrate (150) through a seed layer (111’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al. and Kim, because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.
Regarding claim 5, Ryu et al. and Kim teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Kim are silent to explicitly disclose wherein a first one of the plurality of modules is a system on chip module.
Han et al. teaches wherein (Fig. 2I) a first one (121) of the plurality of modules (121, 122) is a system on chip module (SOC, ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al., since both devices are suitable alternative for forming the system-on-chip in the package structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Regarding claim 6, Ryu et al. and Kim teach all of the limitations of claim 5 from which this claim depends.
Ryu et al. and Kim are silent to explicitly disclose wherein a second one of the plurality of modules is an integrated passive device.
Han et al. teaches wherein (Fig. 2I) a second one (122) of the plurality of modules (121, 122) is an integrated passive device (capacitor, ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al., since both devices are suitable alternative for forming the passive devices in the package structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Kim (2019/0051611 A1) and Han et al. (2018/0277489 A1) as applied to claim 2 above, and further in view of Jun (2019/0393162 A1).
Regarding claim 4, Ryu et al. and Kim and Han et al. teach all of the limitations of claim 2 from which this claim depends.
Ryu et al. and Kim and Han et al. are silent to explicitly disclose wherein the conductive connector is connected to the redistribution substrate through a solder paste.
Jun teaches wherein (Fig. 1) the conductive connector (20) is connected to the redistribution substrate (11) through a solder paste (50, ¶79).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder paste as taught by Jun between the seed layer and the RDL substrate, in order to strengthen the bonding structure between the conductive connector and the substrate.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Kim (2019/0051611 A1) as applied to claim 1 above, and further in view of Huang et al. (2006/0088992 A1).
Regarding claim 7, Ryu et al. and Kim teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Kim are silent to explicitly disclose wherein the conductive connector is a conductive cube.
Huang et al. teaches wherein (Fig. 10) the conductive connector (214, ¶24) is a conductive cube (copper cuboid, ¶24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Huang et al. while forming the conductive connector of Ryu et al. and Kim, in order to reduce the occurrence of short-circuit between two adjacent solder layers (¶25).

12.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) and further in view of Chiu et al. (2016/0093576 A1).
Regarding independent claim 8, Ryu et al. teaches a semiconductor device (Fig. 8) comprising:
a conductive connector (19, ¶120), the conductive connector (19) having a first height (1st vertical height: see figure below);
a redistribution substrate (11, ¶120) in electrical connection with the conductive connector (19);
an encapsulant (sealing 14b, 14d(14)) over the redistribution substrate (11), the encapsulant (sealing 14b, 14d(14)) extending away TSMP20200425USoiPage 2 of 5from the redistribution substrate (11) a first distance (shown in figure below) larger than the first height,
a first module (1b(1): left) embedded in the encapsulant (sealing 14b, 14d(14)) and electrically connected to the redistribution substrate (11), the first module (1b(1)) having a second height (2nd vertical height: see figure below) less than the first distance;
a second module (1b(1): right) embedded in the encapsulant (sealing 14b, 14d(14)); and
a shield (15, ¶117) extending through the encapsulant (sealing 14b, 14d(14)) to make physical contact with the conductive connector (19) and also extending along a top surface of the encapsulant (sealing 14b, 14d(14)) to be located over the first module (1b(1): left) and the second module (1b(1): right).

    PNG
    media_image1.png
    435
    857
    media_image1.png
    Greyscale


Ryu et al. is silent to explicitly disclose wherein the encapsulant covering and in physical contact with sidewalls of the conductive connector;
wherein each straight sidewall of the shield extending through the encapsulant has an equal length.
Fujii et al. teaches wherein (Fig. 12B) the encapsulant (5K, ¶116) covering and in physical contact with sidewalls of the conductive connector (30 metal block, ¶115, ¶119);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Fujii et al. while forming the conductive connector in the package structure of Ryu et al., and modifying the position, in order to first shield portion 6K1 be electrically connected to the ground electrode via the conducting portions of the shield components 30 (121).
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein each straight sidewall of the shield extending through the encapsulant has an equal length.
Chiu et al. teaches wherein (Fig. 3E’), each straight sidewall of the shield (3’/3”) extending through the encapsulant (32) has an equal length (see Fig. 3E’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Chiu et al., to the structure of Ryu et al. and Fujii et al., and modify, in order to increase shielding effects between the package units (¶46), and enhance the shielding effects between the package units 3′ and 3″, thereby preventing the semiconductor components 31 from electromagnetically interfering with one another (¶47).
Regarding claim 9, Ryu et al. and Fujii et al. and Chiu et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. teaches wherein (Fig. 8) the shield (15) extends along a sidewall of the encapsulant (sealing 14b, 14d(14)), the sidewall being at a right angle (see Fig. 8) to the top surface.

13.	Claims 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) and Chiu et al. (2016/0093576 A1) as applied to claim 8 above, and further in view of Han et al. (2018/0277489 A1).
Regarding claim 10, Ryu et al. and Fujii et al. and Chiu et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. and Chiu et al. are silent to explicitly disclose wherein, further comprising a seed layer located between the conductive connector and the redistribution substrate.
Han et al. teaches wherein (Fig. 2I), further comprising a seed layer (111’, ¶53) located between the conductive connector (110, ¶30) and the redistribution substrate (150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al. and Fujii et al. and Chiu et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.

Regarding claim 11, Ryu et al. and Fujii et al. and Chiu et al. teach all of the limitations of claim 10 from which this claim depends.
Han et al. teaches wherein (¶35) the seed layer (111) is recessed away from a sidewall of the conductive connector (110) (a lateral edge portion of the seed layer 111 under the conductive shielding member(s) 110 may also be removed (or etched).
Regarding claim 14, Ryu et al. and Fujii et al. and Chiu et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. and Chiu et al. are silent to explicitly disclose wherein the conductive connector is a copper pillar.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is a copper pillar (¶20, ¶30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al. while forming the conductive connector of Ryu et al. and Fujii et al. and Chiu et al., in order to prevent EMI from occurring between the first electronic component 121 and the second electronic component 122 (¶89).

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) and Chiu et al. (2016/0093576 A1) as applied to claim 8 above, and further in view of Jun (2019/0393162 A1).
Regarding claim 12, Ryu et al. and Fujii et al. and Chiu et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. and Chiu et al. are silent to explicitly disclose wherein further comprising a solder paste located between the conductive connector and the redistribution substrate.
Jun teaches wherein (Fig. 1), further comprising a solder paste (50, ¶79) located between the conductive connector (20) and the redistribution substrate (11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder paste as taught by Jun between the seed layer and the RDL substrate, in order to strengthen the bonding structure between the conductive connector and the substrate.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) and Chiu et al. (2016/0093576 A1) as applied to claim 8 above, and further in view of Huang et al. (2006/0088992 A1).
Regarding claim 13, Ryu et al. and Fujii et al. and Chiu et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. and Chiu et al. are silent to explicitly disclose wherein the conductive connector is a copper cube.
Huang et al. teaches wherein (Fig. 10) the conductive connector (214, ¶24) is a copper cube (cuboid, ¶24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Huang et al. while forming the conductive connector of Ryu et al. and Fujii et al. and Chiu et al., in order to reduce the occurrence of short-circuit between two adjacent solder layers (¶25).

16.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Chiu et al. (2016/0093576 A1).
Regarding independent claim 21, Ryu et al. teaches a semiconductor device (Fig. 8) comprising:
a plurality of modules (1b(1), ¶119) on a substrate (11, ¶120);
a conductive connector (19, ¶120) on the substrate (11);
an encapsulant (sealing 14b, 14d(14)) encapsulating the conductive connector (19) and the plurality of modules (1b(1));
TSMP20200425USoiPage 3 of 5an opening (¶55: shown in figure below) through the encapsulant (sealing 14b, 14d(14)) to expose at least a portion of the conductive connector (19), wherein the opening has a constant width (see annotated figure below); and
a shield layer (15, ¶117) over the encapsulant (sealing 14b, 14d(14)) and in the opening (shown in figure below) to make electrical connection with the conductive connector (19).

    PNG
    media_image2.png
    435
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    314
    297
    media_image3.png
    Greyscale

Ryu et al. is silent to explicitly disclose wherein, the opening has multiple sidewalls with the same height, each of the sidewalls being straight and extending to an uppermost surface of the encapsulant.
Chiu et al. teaches wherein (Fig. 3E’), the opening (320, see Fig. 3D) has multiple sidewalls (left/ right) with the same height (same vertical height),
each of the sidewalls (left/ right sidewalls of the shielding structure 3’/3”, ¶43) being straight and extending to an uppermost surface of the encapsulant (32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Chiu et al., to the structure of Ryu et al., and modify, in order to increase shielding effects between the package units (¶46), and enhance the shielding effects between the package units 3′ and 3″, thereby preventing the semiconductor components 31 from electromagnetically interfering with one another (¶47).

17.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Chiu et al. (2016/0093576 A1) as applied to claim 21 above, and further in view of Han et al. (2018/0277489 A1).
Regarding claim 22, Ryu et al. and Chiu et al. teach all of the limitations of claim 21 from which this claim depends.
Ryu et al. and Chiu et al. are silent to explicitly disclose wherein, further comprising a seed layer, wherein the seed layer is recessed away from a sidewall of the conductive connector.
Han et al. teaches wherein (Fig. 2I), further comprising a seed layer (111: 111’, ¶35), wherein the seed layer (111) is recessed away from a sidewall of the conductive connector (110) (a lateral edge portion of the seed layer 111 under the conductive shielding member(s) 110 may also be removed (or etched) (¶35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al. and Chiu et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.
Regarding claim 23, Ryu et al. and Chiu et al. teach all of the limitations of claim 21 from which this claim depends.
Ryu et al. and Chiu et al. are silent to explicitly disclose wherein the conductive connector is a conductive pillar.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is a conductive pillar (see Fig. 2I).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al. while forming the conductive connector of Ryu et al. and Chiu et al., in order to prevent EMI from occurring between the first electronic component 121 and the second electronic component 122 (¶89).
Regarding claim 24, Ryu et al. and Chiu et al. teach all of the limitations of claim 21 from which this claim depends.
Ryu et al. and Chiu et al. are silent to explicitly disclose wherein the conductive connector is connected to a redistribution substrate through a seed layer.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is connected to a redistribution substrate (150) through a seed layer (111’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al. and Chiu et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.

18.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Chiu et al. (2016/0093576 A1) and Han et al. (2018/0277489 A1) as applied to claim 24 above, and further in view of Jun (2019/0393162 A1).
Regarding claim 25, Ryu et al. and Chiu et al. and Han et al. teach all of the limitations of claim 24 from which this claim depends.
Ryu et al. and Chiu et al. and Han et al. are silent to explicitly disclose wherein the conductive connector is connected to the redistribution substrate through a solder paste.
Jun teaches wherein (Fig. 1) the conductive connector (20) is connected to the redistribution substrate (11) through a solder paste (50, ¶79).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder paste as taught by Jun between the seed layer and the RDL substrate, in order to strengthen the bonding structure between the conductive connector and the substrate.

19.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Chiu et al. (2016/0093576 A1) as applied to claim 21 above, and further in view of Han et al. (2018/0277489 A1).
Regarding claim 26, Ryu et al. and Chiu et al. teach all of the limitations of claim 21 from which this claim depends.
Ryu et al. and Chiu et al. are silent to explicitly disclose wherein a first one of the plurality of modules is a system on chip module.
Han et al. teaches wherein (Fig. 2I) a first one (121) of the plurality of modules (121, 122) is a system on chip module (SOC, ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al., since both devices are suitable alternative for forming the system-on-chip in the package structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Response to Arguments
20.	It has been acknowledged that the applicant amended claims 1, 8 and 21 per the response dated on 04/22/2022. Applicant’s arguments with respect to the claims have been carefully reviewed, however, have not found persuasive due to new grounds of rejections in the current office action.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819